PER CURIAM. On September 23, 1996, Heather Patrice Hogrobrooks appeared before this court pursuant to an order to show cause why she should not be held in contempt for failing to appear at oral argument in this matter on September 3, 1996. Ms. Hogrobrooks arrived several minutes late at the show-cause hearing and pled guilty to contempt of court. In mitigation of her contempt, she offered her misconceived notion that her failure to attend oral argument, which she had requested as appellants’ counsel, would simply result in an affirmance of the trial court’s decision. She further admitted that she had not notified this court that she was not coming to oral argument. She stated that she now understands this was wrong. When asked by this court about the disservice that a failure to appear would do to her clients, she responded that she generally cared for her clients, but she offered no reason for why she abandoned the appellants’ interests in this appeal. As it happened, this court heard and decided the appeal in Florence v. Taylor, No. 95-1170, despite Ms. Hogrobrooks’s absence at oral argument. See Florence v. Taylor, 325 Ark. 445, 928 S.W.2d 330 (1996). Ironically, that appeal also concerned Ms. Hogrobrooks’s failure to attend trial on two occasions and the dismissal of her case by the trial court. We affirmed that dismissal.  We view Ms. Hogrobrooks’s failure to appear at oral argument in this court, coupled with her rationale that she anticipated that this court would simply affirm the trial court’s decision due to her absence, as matters of the utmost seriousness. We order Ms. Hogrobrooks to pay $500 forthwith for her contempt of court.  Moreover, in light of her pattern in failing to attend judicial proceedings both at the trial-court level and this level, we are sending this matter to the Committee on Professional Conduct for review and for any additional action that may be appropriate. We direct the Committee’s attention to our decision in Florence v. Taylor, 325 Ark. 445, 928 S.W.2d 330 (1996), and to the transcript of the show-cause hearing before this court, which will be furnished both to the Committee and to Ms. Hogrobrooks.